EXHIBIT 16.1 Webb & Company, P.A. Certified Public Accountants March23,2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE:Enterologics, Inc. File Ref. No. 000-54347 We have read the statements of Enterologics, Inc. pertaining to our firm included under Item 4.01 of Form 8-K/A dated March 23, 2012 and agree with such statements as they pertain to our firm. Regards, WEBB & COMPANY, P.A. Certified Public Accountants 1500 Gateway Boulevard, Suite 202 ●Boynton Beach, FL 33426 Telephone: (561) 752-1721 ●Fax: (561) 734-8562 www.cpawebb.com
